Citation Nr: 1717736	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to December 19, 2007 for the award of service connection for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for PTSD effective December 19, 2007. 

The Board denied entitlement to an earlier effective date of service connection for PTSD in a November 2014 decision.  In a June 2016 decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's November 2014 decision and remanded the matter to the Board for it to determine whether the Veteran relied to his detriment on a January 1982 misleading notice letter in not pursuing his December 1981 service connection claim for PTSD.  In this regard, the Court held that the misleading nature of the January 1982 letter failed to satisfy the requirements of procedural due process guaranteed by the Fifth Amendment to the U.S. Constitution.  See U.S. CONST. amend. V.; Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 541 (1985); see also Cushman v. Shinseki. 576 F.3d 1290, 1298 (Fed. Cir. 2009) (holding that a veteran's entitlement to VA disability benefits is a property interest protected by the Due Process Clause).  However, the Court found that in order for entitlement to an earlier effective date to be established based on the constitutionally deficient notice, the Veteran must demonstrate that he relied to his detriment on the misleading notice.  


FINDINGS OF FACT

1.  The Veteran initially filed a claim for service connection for posttraumatic stress syndrome in December 1981.  

2.  In a January 1982 letter to the Veteran, VA informed the Veteran that there must be post-service medical evidence to support the claim, asked him to obtain such records or authorize VA to request them on his behalf, and asked him to "[p]lease reply within 30 days," further stating that if no response was received within 60 days, "we will assume that you have withdrawn your claim." 

3.  The Veteran did not respond to the January 1982 letter. 

4.  There is no connection between the Veteran's decision not to pursue his December 1981 claim and the misleading language in the January 1982 notice letter such that he relied on it to his detriment. 

3.  The Veteran did not submit a new service connection claim for PTSD until December 19, 2007.   


CONCLUSION OF LAW

The criteria for an effective date prior to December 19, 2007 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.158, 3.400 (2016); 38 C.F.R. § 3.158 (1981, 1982, 1983).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied, or no prejudicial error exists.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that the duty to notify under the VCAA does not apply to downstream issues such as the effective date of service connection flowing from a granted claim); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  Moreover, because the outcome of the issue on appeal is determined solely by application of law to facts that are not in dispute, and as there is no reasonable possibility that additional information or evidence would aid in supporting entitlement to the benefits sought, further assistance is not required.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.159(d).


II. Merits of Appeal

A. Law

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

When evidence requested in connection with an original claim is not furnished within one year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (1981, 2016).  After the expiration of one year, further action will not be taken unless a new claim is received.  Id.  Should the right to benefits be finally established, "pension, compensation, [or] dependency and indemnity compensation . . . based on such evidence shall commence not earlier than the date of filing the new claim."  Id.  

When a claim is deemed abandoned, further action on the part of VA is not required until a new claim is received, including advising the claimant of his appellate rights.  Hurd v. West, 13 Vet. App. 449, 452 (2000); see Morris v. Derwinski, 1 Vet.App. 260, 265 (1991) (holding that even though an appellant may have been ignorant of the abandonment provisions of § 3.158(a), he or she "is necessarily charged with knowledge of the regulation").

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


B. Facts

In December 1981, the Veteran filed a service connection for "posttraumatic stress response" in December 1981.  In connection with this claim, VA sent him a letter dated January 18, 1982 asking him to tell VA the dates and places of assignments in Vietnam, his specific duty assignments at each location, and periods of combat.  It also asked the Veteran to identify events or experiences in Vietnam which he believed were "stressors" related to his "nervous condition."  The letter further stated that "[w]e must have postservice [sic] medical evidence to support your claim" and asked him to "obtain medical records for us of your treatment since service" or use enclosed release of information forms to authorize VA to request the records.  The letter then stated: "Please reply within 30 days."  Finally, the letter stated: "If we have no reply within 60 days, we will assume that you have withdrawn your claim."  The Veteran did not respond to this letter.  He did not again seek service connection for a psychiatric disorder, including PTSD or "posttraumatic stress response," until December 19, 2007, or otherwise submit information, medical records, or other evidence relevant to a psychiatric disorder until that date.  The Veteran does not dispute these facts.  VA granted service connection for PTSD in the April 2009 rating decision effective December 19, 2007, the date of the new claim.  
  
The Veteran states that he did not take further action on his December 1981 claim because he relied on the misleading statement in the January 1982 letter that VA would assume that his claim had been withdrawn if no reply was received within 60 days of the letter.  In an October 2011 statement, the Veteran stated that he was living in Alaska in 1981 when an acquaintance who was a physician suggested that he seek treatment for "delayed stress," and advised him to seek such treatment in the "lower 48 states" as VA was not "very effective" in Alaska.  The Veteran further stated that he moved to California to spend the winter of 1981 and 1982 in order to file for VA benefits, noting that there was not much work in Alaska during the winter months.  However, he wrote further down the page in this statement that the "whole reason" he moved from Alaska to Oregon was to receive help and treatment for his PTSD symptoms, and similarly testified at the September 2014 hearing that he did not move to California to seek compensation, but rather treatment for his PTSD.  

The Veteran further wrote in the October 2011 statement that based on the January 1982 letter discussed above, he believed it was his responsibility to obtain medical evidence showing he was diagnosed with PTSD, and that if he did not have the evidence within 60 days of the letter, VA would "close [his] file."  According to his statement, the local VA clinic could not see the Veteran for psychiatric treatment for approximately 90 days.  He also contacted the only private psychiatrist or psychologist in the area at the time, but he did not have health insurance and was unable to afford the psychiatrist's fee for an appointment.  At this point, the Veteran became "so angry and discouraged" that he decided to return to Alaska, as he believed that VA was not going to help him with his claim.  

The Veteran stated that although the January 1982 letter had also asked for other information, such as dates and locations of combat in Vietnam, he believed that such information would not be sufficient to comply with the letter, and that he must still also submit medical evidence of PTSD within the 60-day time frame in order to "continue with my claim."  Thus, he did not respond at all, even with the information that was available to him at the time. 

Finally, he stated that had he been informed by VA that he had one year from January 1982 to submit medical evidence of a diagnosis of PTSD, he would have stayed in California to be seen at the VA clinic, and then submitted the evidence.  He also noted that although he had limited resources, he believed it would be "easy" to find work in the spring where he was located, which would enable him to save enough money to afford an appointment with the private psychiatrist.  

An October 2011 statement from the Veteran's spouse states that when the Veteran received the January 1982 letter and learned that he could not get a VA appointment for three months, he became so discouraged and angry with VA that he decided to move back to Alaska in February 1982.  She further stated that if the January 1982 letter had informed the Veteran that he had one year to submit the medical evidence, she would have insisted that they stay in California until they could be seen at the VA clinic, or until they could earn money in the spring to afford to see the private psychiatrist.

At the September 2014 hearing, the Veteran stated that he believed from the January 1982 letter that it would not be sufficient for him just to respond with the other information requested, such as his stressors, but that he must submit the medical evidence also within the 30-day time frame.  He further testified that about 50 to 60 days after receiving the letter, he moved back to a remote area in Alaska where he had a free place to say, and also for work.  Thereafter, he lived in remote areas of Alaska for about ten years.  


C. Analysis

In its June 2016 decision, the Court held that the January 1982 letter was constitutionally deficient.  The issue here, as framed by the Court in its remand, is whether the Veteran relied to his detriment on the January 1982 letter by not pursuing the December 1981 claim, such that the April 2009 grant of service connection related back to that claim, since it had remained pending the whole time.  See Day v. Shalala, 23 F.3d 1052, 1066 (6th Cir. 1994) (although the denial notice "failed to satisfy the requirements of due process, the only claimants who could have been injured by the inadequacy are those who detrimentally relied on the inadequate denial notice").  If so, an effective date as early as December 1981 would potentially be warranted, depending on the date entitlement arose.  See 38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.  

The burden of demonstrating detrimental reliance is on the Veteran.  See Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012) (concluding that the record did not "support any assertion that the notice lulled the appellant into failing to act," and thus there was no "demonstrable prejudice" (quoting Edwards v. Peake, 22 Vet. App. 29, 35 (2008)) (citing Shinseki v. Sanders, 556 U.S. 369, 409 (2009)) (internal quotations omitted); see also Gilbert v. Shalala, 45 F.3d 1391, 1394 (10th Cir. 1995) (holding that a plaintiff must demonstrate reliance on the defective notice).  In this regard, the Veteran must show that the notice deficiency had a connection with his decision not to pursue the claim.  See Burks-Marshall v. Shalala, 7 F.3d 1346, 1349 (8th Cir. 1993) (concluding that the claimant had not shown that the notice deficiency had any connection in fact with her own failure to seek review of earlier denials).  

Cases in which detrimental reliance have been found include where a claimant was erroneously informed by the Social Security Administration (SSA) that he had the right to file another application at any time, and where a claimant was erroneously informed that she could file another claim for SSA benefits at any time, when in fact she only had four years in which to do so.  Edwards, 22 Vet. App. at 34 (citing Gonzalez v. Sullivan, 914 F.2d 1197, 1203 (9th Cir. 1990) and Butland v. Bowen, 673 F. Supp. 638, 641 (D. Mass. 1987)).  

Here, the Board must determine whether there was detrimental reliance not in a case, for example, in which the claimant lost an opportunity due to the erroneous notice by believing that there was more time to submit a claim and consequently missed the filing deadline, but where a claimant received misleading notice of a much shorter time limit than was in fact allowed for response to a request for additional information and evidence, and thus chose not to pursue the claim.  For the following reasons, the Board finds that the preponderance of the evidence shows that there was no connection between the Veteran's decision not to pursue the claim and the January 1982 notice letter. 

First, the misleading language in the notice letter itself does not support a finding that the Veteran would believe he was unable to pursue his claim at the time.  The letter stated that "[i]f we have no reply within 60 days, we will assume that you have withdrawn your claim."  The letter did not state or suggest that the claim would be denied if the evidence was not received within that time frame, that the Veteran could not thereafter bring a new claim, or that there would be any negative consequence in terms of the benefits he was seeking.  Thus, there is no plausible basis from the language in the letter to conclude that the Veteran could have reasonably thought that he was foreclosed from pursuing the claim because he could not obtain the requested evidence within the 30-day or 60-day time frame provided in the letter.  Accordingly, there is no reason then why he would believe he could not submit the evidence up to one year later solely because the letter stated that VA would "assume" he had withdrawn the claim.  If he thought he would have lost the December 1981 effective date by missing the 60-day window, that still is not reason for his decision not to submit the evidence within a year of the letter in order to receive benefits going forward.  Thus, the language of the letter does not support a link between its misleading nature with regard to the time frame for submitting the requested evidence and the Veteran's decision not to pursue the claim or submit evidence within one year of the letter, in contrast to notice letters in the above-cited cases in which a letter caused someone to believe there was more time than in fact allowed to take action, resulting in a missed filing deadline.

Second, and in the alternative, the Board does not find it credible that the Veteran relied on the letter in not pursuing his claim.  He asserted in the October 2011 statement and in his September 2014 hearing testimony that the "whole reason" he moved to California was to seek treatment for his PTSD symptoms, and that he did not move to California just to seek VA compensation benefits.  He stated in this regard that it was difficult to get VA treatment in Alaska, and that he did not have health insurance.  There is no reason, then, why he would move back to Alaska-where he indicates he was unable to pursue the claim due to the remote location of his residence-due to being informed that he had 30 days to submit medical evidence supporting a diagnosis of PTSD, and that his claim would be deemed withdrawn if no response was received in 60 days, when his stated reason for moving to California was primarily for getting treatment.  Indeed, he went so far as to say that he did not move to California for the purpose of seeking compensation, which was an ancillary concern, but rather for treatment.  Thus, based on his own stated reasons for moving to California, if he moved back to Alaska in February or March of 1982 rather than remain in California, it would not be because of the time frame he was provided for submitting evidence in support of his claim, but rather other factors such as perhaps his discouragement in not being able to get more timely treatment, since that was the main and indeed his stated sole purpose in moving to California. 

Even if, for the sake of argument, the intent to file a claim for benefits played a large role in the Veteran's move to California, there is still no credible reason why he would move back to Alaska rather than stay in California due to the January 1982 letter.  As already discussed, the letter did not state that he would be foreclosed from pursuing the claim if the evidence was not received within 30 days or 60 days, or that he could not thereafter submit evidence or a new claim.  The Veteran made clear that in practical terms, there was no hurry to move back to Alaska as it would be "easy" for him to find work in the spring in California, and also noted that there was not much work in Alaska during the winter months.  Thus, there is no credible link between his decision to move back to Alaska, rather than pursue the claim, and the January 1982 notice letter.  The Board also observes that if the Veteran could not wait much longer in California due to limited financial resources or because of frustration or other reasons, there is no indication why correct notice that he had up to one year to submit the requested information and evidence would change his decision under those circumstances.  He would still have to wait regardless.  There is thus no apparent reasonable or credible link between his decision to move back to Alaska and not pursue the claim and the January 1982 letter. 

The Board further notes, and again in the alternative, that there is no apparent reason why the Veteran could not have pursued his claim or submitted a new claim shortly thereafter in Alaska, even if it was more difficult due to the remote location where he was living, or because VA was not "very effective" there, or it was more advantageous to submit a claim in other states.  Thus, the fact that he did not pursue the claim cannot be attributed to the misleading nature of the January 1982 notice letter.  In any event, whether or not this is so, the above reasons are sufficient to find that there is no connection between the January 1982 letter and the Veteran's decision not to pursue the claim. 

Moreover, although the above reasons are sufficient to find against detrimental reliance, even if the Veteran's non-pursuit of the December 1981 claim was due to moving back to remote areas of Alaska where it would be impossible to pursue it or submit a new claim, such cannot be connected with the misleading notice letter.  Even if he felt so discouraged that he decided to move back to Alaska to a remote location that put him in a position where he could not continue with his claim or submit a new one, this choice of action is outside the province of what can reasonably be called a proximate connection to the letter amounting to detrimental reliance.  Indeed, in her October 2011 statement, the Veteran's spouse indicated that there were other locations in California where they could have moved, and as already noted, the Veteran stated that it would be easy for him to find work in California in the spring, which would have enabled him to remain and pursue his claim.  

Finally, although the above reasons are more than sufficient to support the conclusion that the Veteran did not detrimentally rely on the January 1982 letter in not pursuing the claim, the Board notes that the Veteran also chose not to pursue another claim for a liver condition claimed as due to Agent Orange exposure that was submitted in the same December 1981 document that contained his claim for PTSD, which further indicates that his reasons for not pursuing the PTSD claim were unrelated to the January 1982 letter.  Specifically, a few days before this letter, he received another January 1982 letter in connection with his claim based on Agent Orange exposure (or "defoliant exposure") asking him to submit additional evidence, including records of medical care received after service, within 30 days of the letter "if at all possible."  The letter concluded that "[i]f no reply is received within one year from the date of this letter, no benefits may be paid on the basis of this pending claim."  This letter correctly informed the Veteran that he had up to a year to respond to the letter, otherwise no benefits would be paid on the basis of that claim.  The Veteran did not respond.  Assuming that this letter did not effectively inform the Veteran that he also had up to a year to respond to the other January 1982 letter concerning his claim for PTSD-perhaps because he believed that the time limits were distinct for each claim-the fact that he did not pursue the Agent Orange claim notwithstanding his awareness that he had up to a year to submit evidence strongly indicates that his reasons for not pursuing the PTSD claim filed at the same time were similarly unrelated to the 30-day or 60-day time limit he was provided in the January 1982 letter for submitting evidence. 

Accordingly, the Board finds that the Veteran did not rely on the January 1982 letter in not pursuing the claim for PTSD, including by not submitting the requested information or evidence within one year of the letter or otherwise responding to it.  Because the preponderance of the evidence weighs against a finding of detrimental reliance, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

At the time of the Veteran's December 1981 claim, the January 1982 letter, and in January 1983, one year after the letter was sent to the Veteran, the above-cited claim abandonment provisions applied.  See 38 C.F.R. § 3.158.  The Veteran is charged with knowledge of this law.  See Morris, 1 Vet.App. at 265.  

Accordingly, because the Veteran did submit the requested information or evidence within one year of the January 1981 letter or otherwise respond to it, further action on the part of VA was not required, and his December 1981 claim is deemed abandoned as a matter of law.  See 38 C.F.R. § 3.158(a); see also Evans v. West, 12 Vet. App. 396, 400-02 (1999) (indicating that whether a claim is deemed abandoned is a legal determination).  Consequently, the effective date of service connection for PTSD could be no earlier than the date of the new claim, which was submitted in December 2007.  See 38 C.F.R. § 3.158(a).  There is no evidence or argument that the Veteran submitted a service connection claim for PTSD or another psychiatric disability between his December 1981 claim and the December 2007 claim.  Thus, December 2007 is the proper effective date of service connection for PTSD.  See id.; 38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.

As an earlier effective date of service connection for PTSD must be denied as a matter of law based on facts that are not in dispute in terms of the date of filing of the claim, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

An effective date prior to December 19, 2007 for the award of service connection for posttraumatic stress disorder is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


